DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 October 2020 has been entered.

 Response to Amendment
The amendment filed 9 October 2020 has been entered.  Claims 1-2 and 8 are currently amended.  Claim 5 is canceled.  Claims 13-14 are newly added.  Claims 1-4 and 6-14 are currently pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and all dependent claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 3, 6-7, 9, and 11-12 are objected to because of the following informalities:  
Claim 3 currently requires “wherein the plurality of slats is forced to the closed position when…”, but should instead say “wherein the plurality of slats --are-- forced to the closed position when…”; 
Claim 6 currently requires “wherein the plurality of slats is vertically oriented and rotatably attached…”, but should instead say “wherein the plurality of slats --are-- vertically oriented and rotatably attached…”; 
Claim 7 currently requires “wherein the plurality of slats is horizontally oriented and rotatably attached…”, but should instead say “wherein the plurality of slats --are-- horizontally oriented and rotatably attached…”; 
Claim 9 currently requires “wherein the plurality of slats is forced to the closed position when…”, but should instead say “wherein the plurality of slats --are-- forced to the closed position when…”; 
Claim 11 currently requires “wherein the plurality of slats is vertically oriented and rotatably attached…”, but should instead say “wherein the plurality of slats --are-- vertically oriented and rotatably attached…”; and 
Claim 12 currently requires “wherein the plurality of slats is horizontally oriented and rotatably attached…”, but should instead say “wherein the plurality of slats --are-- horizontally oriented and rotatably attached…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3-4, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berens et al. (Published U.S. Patent Application No. 20060016482) in view of Tu et al. (Published U.S. Patent Application No. 20130160366).
Regarding claim 1, Berens (Fig. 1-3) teaches [an] integrated fan assembly, comprising: 
a fan module (fan 26A) including an intake end (see Fig. 3), a motor casing, and a motor propelling a fan (fan 26A comprises a fan motor 30 with an impeller 32, shown in a casing in Fig. 2); and 
a louver module (fan valve 10 and cover 34) having a plurality of slats (flaps 14) having an open position to allow air flow (Para. 30, “fan valve 10 is mounted to the exhaust side 28 of the fans 26A. The flaps 14 of the fan valve 10 will only move a direction away from the bar 22 and thus away from the fan 26A”) and a closed position to block air flow (see Fig. 1B), the louver module including a rear frame having a contact surface on one side (cover 34);
wherein the louver module is coupled to the motor casing (see Fig. 1A) such that the contact surface is flush with the motor casing to provide a seal eliminating gaps between the louver module and the motor casing, thereby preventing air from leaking between the louver module and the motor casing (Para. 5-6, “To prevent back flow, the normal practice is to add a flap-type device on the exhaust side of the fans. Prior flapper designs include swinging door flaps, multiple slat vanes, and helical vanes for tubeaxial fans. However, prior art designs consume 
Berens is silent regarding 
the louver module including a rear frame having a contact surface on one side and having another side enclosed by a grill attached to perimeter side members defining the rear frame;
wherein the louver module is coupled as a single integrated unit to the motor casing. 
However, Tu (Fig. 1-6) teaches a louver module (airflow window), 
[the] louver module having a plurality of slats (plurality of shutters 50) having an open position to allow air flow (see Fig. 6) and a closed position to block air flow (see Fig. 3), the louver module including a rear frame (outer frame 10 and inner frame 30) having a contact surface on one side (surface of inner frame 30 shown in Fig. 6) and having another side enclosed by a grill attached to perimeter side members defining the rear frame (see Fig. 1, grill formed in opening 18);
wherein the louver module is coupled as a single integrated unit to the motor casing (Tu teaches only the airflow window as a single integrated unit capable of being attached to a motor casing, see Para. 4, “Computer systems may include fans for dissipating heat from a plurality of electronic elements. An airflow window may be needed to prevent output airflow from flowing back to the computer system affecting the dissipation of the electronic elements”).
Berens discloses the claimed invention except for the louver module being a single integrated unit.  It would have been obvious to one having ordinary skill in the art at the time of filing to ensure that the louver module is an integrated unit, since it has been held that forming in one piece an article which has formerly been formed in separate pieces and put together involves only routing skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Regarding claim 3, Berens in view of Tu teaches the assembly of claim 1, wherein the plurality of slats is forced to the closed position when air flow occurs from the louver module to the intake end (Berens:  Para. 2, “present invention relates generally to a device for preventing backflow in a cooling system, and more particularly, to a fan check valve having a plurality of flaps, wherein the flaps control airflow in a single direction”; Tu:  Para. 4, “airflow window may be needed to prevent output airflow from flowing back to the computer system”).

Regarding claim 4, Berens in view of Tu teaches the assembly of claim 1, further comprising a front frame coupled to the motor casing (Berens:  back plate 36).



Regarding claim 13, Berens in view of Tu teaches the integrated fan assembly of claim 1, wherein the louver module is configured to be removable from the motor casing as a single integrated unit (Tu:  see Fig. 3-6). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berens et al. (Published U.S. Patent Application No. 20060016482) in view of Tu et al. (Published U.S. Patent Application No. 20130160366) as applied to claim 1 above, and further in view of Zhang et al. (Published U.S. Patent Application No. 20120138262).
Regarding claim 2, Berens in view of Tu teaches the assembly of claim 1. 
It is not clear if Berens in view of Tu teaches that the rear frame includes a handle (Tu:  see Fig. 2, the purpose of the protrusion at the top of the outer frame 10 is not disclosed; this could be a handle, or it could serve an alternate purpose). 
However, even if such a structure is not taught by Berens in view of Tu, Zhang (Fig. 1-5) teaches an integrated fan assembly (Title, “Fan assembly”), wherein the louver module includes a rear frame, the rear frame including a handle (see Figs. 1 and 3, where a handle is shown attached to the louver module).
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berens et al. (Published U.S. Patent Application No. 20060016482) in view of Tu et al. (Published U.S. Patent Application No. 20130160366) as applied to claim 1 above, and further in view of Roy (Published U.S. Patent Application No. 20180077819).
Regarding claim 6, Berens in view of Tu teaches the assembly of claim 1. 
Berens in view of Tu are silent regarding a plurality of slats being vertically oriented and rotatably attached to top and bottom members of the louver module. 
However, Roy (Fig. 4-5, 9-10) teaches a louver assembly, wherein the plurality of slats is vertically oriented (see Fig. 10, Paragraph 36, “FIG. 10 illustrates an exemplary vertically aligned louver position”) and rotatably attached to top and bottom members of the louver module (Paragraph 67, “the louvers… manually adjustable, or automatically position controlled to different angles in the frame 604”, the louvers would therefore have to be rotatably attached to top 612 and bottom 616 of frame 604).
.

Claims 8-10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (Published U.S. Patent Application No. 20130160366) in view of Berens et al. (Published U.S. Patent Application No. 20060016482).
Regarding claim 8, Tu (Fig. 1-6) teaches a fan louver module for connection as a single integrated unit (airflow window) with a motor casing of a fan, the fan louver module comprising: 
a frame (outer frame 10 and inner frame 30) having side walls and top and bottom walls (see Fig. 2); 
a grill allowing airflow, the grill attached to and enclosing one side of the frame (see Fig. 1, grill formed in opening 18); and 
a plurality of slats mounted in the frame (plurality of shutters 50), the plurality of slats having an open position to allow air flow though the frame (see Fig. 6) and a closed position blocking air flow through the frame (see Fig. 3), 
wherein the frame has approximately the same cross section area as a front end of the motor casing, and 
wherein the frame includes a contact surface (surface of inner frame 30 shown in Fig. 6).
Tu is silent regarding the motor casing of a fan; wherein the frame has approximately the same cross section area as a front end of the motor casing; and wherein the frame includes a contact surface frame includes a contact surface attachable to the motor casing of the fan such that the contact surface is flush with the motor casing to provide a seal eliminating gaps between the motor casing and the frame, thereby preventing air from leaking between the motor casing and the frame.
However, Berens (Fig. 1-3) teaches a fan louver module (fan valve 10 and cover 34) for connection with a motor casing of a fan (fan 26), the fan louver module comprising: 
a frame having side walls and top and bottom walls (thin flat flexible plate 12); 
a grill allowing airflow, the grill attached to and enclosing one side of the frame (grill or cover 34); and 
a plurality of slats mounted in the frame (flaps 14), the plurality of slats having an open position to allow air flow though the frame and a closed position blocking air flow through the frame (Para. 30, “fans 26A are used to draw air through the enclosure 40. Since the enclosure 40 has a partition 42, fans 26A are placed on both sides of the partition 42. As stated above, the fan valve 10 is mounted to the exhaust side 28 of the fans 26A. The flaps 14 of the fan valve 10 will only move a direction away from the bar 22 and thus away from the fan 26A. Thus, in case any 
wherein the frame has approximately the same cross section area as a front end of the motor casing (see Fig. 1-3), and 
wherein the frame includes a contact surface attachable to the motor casing of the fan such that the contact surface is flush with the motor casing to provide a seal eliminating gaps between the motor casing and the frame, thereby preventing air from leaking between the motor casing and the frame (Para. 5-6, “To prevent back flow, the normal practice is to add a flap-type device on the exhaust side of the fans. Prior flapper designs include swinging door flaps, multiple slat vanes, and helical vanes for tubeaxial fans. However, prior art designs consume valuable packaging space and may fail to operate properly in situations where the exhaust flow must turn at any angle to the axially discharging flow, as would be encountered for example in the tightly confined chassis space within a server rack drawer. Under these conditions, transverse flow from surviving fan(s) can prevent the flaps from properly sealing a failed fan if the flow traversing the failed fan re-opens the flaps in shear. Therefore, it would be desirable to provide a device that prevents backflow in a cooling system. The device must overcome problems associated with prior art designs.”, the invention is disclosed as being designed to “properly seal” a failed fan, meaning there must be a seal between the louver module and the motor casing to eliminate gaps therebetween).
It would have been obvious to one with ordinary skill in the art at the time of invention to apply the use of the fan louver module as disclosed by Tu to a fan as disclosed by Berens, as it is merely the application of Tu’s invention to its disclosed 

Regarding claim 9, Tu in view of Berens teaches the fan louver module of claim 8, wherein the plurality of slats is forced to the closed position when air flow occurs from the frame to the motor casing (Tu:  Para. 4, “airflow window may be needed to prevent output airflow from flowing back to the computer system”; Berens:  Para. 2, “present invention relates generally to a device for preventing backflow in a cooling system, and more particularly, to a fan check valve having a plurality of flaps, wherein the flaps control airflow in a single direction”).

Regarding claim 10, Tu in view of Berens teaches the fan louver module of claim 8, wherein the frame of the louver module includes a first attachment point that may be joined with a corresponding attachment point on a front frame of the fan (Berens:  Para. 26, “plurality of holes 24 are formed on the plate 12. The holes 24 are used for mounting the fan valve 10 on a fan 26 (FIG. 1B). The holes 24 are generally formed around the outer perimeter of the plate 12. In the embodiment depicted in FIG. 1A, the holes 24 are formed in each corner of the plate 12”).

Regarding claim 12, Tu in view of Berens teaches the fan louver module of claim 8, wherein the plurality of slats is horizontally oriented (Berens:  see Fig. 1A, Para. 20, “flaps 14 are formed in a vertical manner. In this embodiment, the bottom section 17 of a 

Regarding claim 14, Tu in view of Berens teaches the fan louver module of claim 8, wherein the frame, the grill, and the slats are configured to be coupled to and removed from the motor casing of the fan as a single integrated unit (Tu:  see Fig. 3-6).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (Published U.S. Patent Application No. 20130160366) in view of Berens et al. (Published U.S. Patent Application No. 20060016482) as applied to claim 8 above, and further in view of Roy (Published U.S. Patent Application No. 20180077819).
Regarding claim 11, Tu in view of Berens teaches the fan louver module of claim 8. 
Tu in view of Berens are silent regarding a plurality of slats being vertically oriented and rotatably attached to top and bottom members of the louver module. 
However, Roy (Fig. 4-5, 9-10) teaches a louver assembly, wherein the plurality of slats is vertically oriented (see Fig. 10, Paragraph 36, “FIG. 10 illustrates an exemplary vertically aligned louver position”) and rotatably attached to top and bottom members of the louver module (Paragraph 67, “the louvers… manually adjustable, or automatically position controlled to different angles in the frame 604”, the louvers would therefore have to be rotatably attached to top 612 and bottom 616 of frame 604).
It would have been obvious to one skilled in the art at the time of the invention to include the vertically aligned louvers by simple substitution of one known element for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ELIZABETH M. MAY/Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762